Title: To John Adams from Jonathan Williams, 17 November 1778
From: Williams, Jonathan
To: Adams, John


     
      Sir
      Nantes Novr 17. 1778
     
     By the Tenor of your Favour of the 8th Instant I apprehend I have committed an Indiscretion. The Satisfaction I feel in contributing to your Pleasure was my only motive and I beg that may be considered as my excuse.
     The Rum cost me nothing, I cannot therefore fix a price, but Billy Franklin is my Banker in small affairs and you may settle it with him as you think proper.
     I am with great Respect, Sir Your most obedient and most humble Servant
     
      Jona Williams
     
    